                                                                   Case 2:16-cv-02193-GMN-EJY Document 102
                                                                                                       101 Filed 12/22/20
                                                                                                                 12/21/20 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: holly.walker@akerman.com
                                                             7   Attorneys for plaintiff and counter-defendant
                                                                 Bank of America, N.A.
                                                             8
                                                             9                                UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                  BANK OF AMERICA, N.A.,                           Case No.: 2:16-cv-02193-GMN-EJY
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                 Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                                                                   STIPULATION AND ORDER
AKERMAN LLP




                                                            14    vs.                                              DISMISSING ALL REMAINING CLAIMS
                                                                                                                   AND TO RELEASE LIS PENDENS
                                                            15    ELKHORN COMMUNITY ASSOCIATION;
                                                                  ABSOLUTE COLLECTION SERVICES, LLC;
                                                            16    ATC ASSESSMENT COLLECTION GROUP,
                                                                  LLC; VEGALO HOLDINGS, LLC; and SFR
                                                            17    INVESTMENTS POOL 1, LLC,

                                                            18                  Defendants.

                                                            19    SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                  limited liability company,
                                                            20
                                                                                Counter/Cross-Claimant,
                                                            21
                                                                  vs.
                                                            22
                                                                  BANK OF AMERICA, N.A. and DEMETRIS E.
                                                            23    MOORE, an individual,

                                                            24                  Counter/Cross-Defendants.

                                                            25

                                                            26            Plaintiff and counter-defendant Bank of America, N.A. (BANA) and defendant,

                                                            27   counterclaimant and cross-claimant SFR Investments Pool 1, LLC stipulate to dismiss (1) BANA's

                                                            28   claims against SFR and defendant Vegalo Holdings, LLC and (2) SFR's counterclaims against BANA

                                                                 55508972;1
                                                                   Case 2:16-cv-02193-GMN-EJY Document 102
                                                                                                       101 Filed 12/22/20
                                                                                                                 12/21/20 Page 2 of 2




                                                             1   each party to bear its own attorneys' fees and costs. This stipulation dismisses all remaining claims

                                                             2   against all parties such that this matter may be closed, but does not affect SFR's default judgment

                                                             3   against cross-claim defendant Demetris E. Moore, entered on February 26, 2020. (ECF No. 85.)

                                                             4            BANA and SFR further stipulate the lis pendens recorded with the Clark County Recorder on
                                                             5   September 29, 2016, as Instrument No. 20160929-0000846, in relation to this action is released. The
                                                             6   release affects title to the property legally described as:
                                                             7            PARCEL I:
                                                             8            LOT FIFTY-FOUR (54) IN BLOCK TWO (2) OF ELKHORN SPRINGS – PARCEL
                                                                          3D, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 73 OF PLATS, PAGE 25,
                                                             9            IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY,
                                                                          NEVADA.
                                                            10
                                                                          PARCEL II:
                                                            11
                                                                          A NON-EXCLUSIVE EASEMENT FOR USE AND ENJOYMENT IN AND TO THE
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12            ASSOCIATION PROPERTY, WHICH EASEMENT IS APPURTENANT TO
                                                                          PARCEL I,
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14   and more particularly described in the official records of Clark County as APN: 125-16-417-018.

                                                            15            DATED: December 21, 2002

                                                            16   AKERMAN LLP                                           KIM GILBERT EBRON

                                                            17   /s/ Holly E. Walker, Esq.                     /s/ Jacqueline A. Gilbert, Esq.
                                                                 MELANIE D. MORGAN, ESQ.                       DIANA S. EBRON, ESQ.
                                                            18   Nevada Bar No. 8215                           Nevada Bar No. 10580
                                                                 HOLLY E. WALKER, ESQ.                         JACQUELINE A. GILBERT, ESQ.
                                                            19   Nevada Bar No. 14295                          Nevada Bar No. 10593
                                                                 1635 Village Center Circle, Suite 200         KAREN L. HANKS, ESQ.
                                                            20   Las Vegas, Nevada 89134                       Nevada Bar No. 9578
                                                                                                               7625 Dean Martin Drive, Suite 110
                                                            21   Attorneys for plaintiff and counter-defendant Las Vegas, Nevada 89139
                                                                 Bank of America, N.A.
                                                            22                                                 Attorneys for defendant, counterclaimant and
                                                                                                               cross-claimant SFR Investments Pool 1, LLC
                                                            23

                                                            24                                                   IT IS SO ORDERED.
                                                                                                                 Dated this 22
                                                                                                                            __ day of December, 2020.
                                                            25

                                                            26

                                                            27                                                   _________________________________________
                                                                                                                 Gloria M. Navarro, District Judge
                                                            28                                                   United States District Court
                                                                                                                2
                                                                 55508972;1
